Citation Nr: 1530040	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-04 084	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from February 1983 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is under the local jurisdiction of the RO in Detroit, Michigan.    

The Veteran limited the appeal to the two issues identified on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the PTSD rating claim for the following reasons.  In a June 2012 statement, Laura Crandall, DO, FACOI, of St. John Macomb-Oakland Hospital, stated that the Veteran suffers from PTSD with impulse control problems with frequent outbursts of anger and he was extremely irritable.  Dr. Crandall stated that the Veteran comes to the office and has outbursts and arguments all the time with the office staff; that the Veteran lacked the ability to be in social situations and was extremely introverted due to his PTSD; and that he reports that he just wants to stay at home and do nothing.  

Dr. Crandall stated that the Veteran is unable to work due to these symptoms; and that the Veteran does not care as much about his appearance, allowing himself to continue to gain weight, and he had a lack of concern about his personal hygiene.  Dr. Crandall stated that the Veteran had problems maintaining relationships, especially with his now-estranged son.  She opined that the Veteran "scores a 70 on the Mental Disorder scaling due to these problems."  She reported that the Veteran had seen Dr. Shaska and Dr. Gaulier at the Behavioral Health and Psychology Clinics; and that the Veteran also has an appointment to see Christina Hall, Coordinator of the PTSD Program.  In a statement later in June 2012, Dr. Crandall stated that the Veteran was receiving treatment for his PTSD from her office and from many other psychiatrists and psychologists.

These statements and lay statements from family members received in July 2012, all indicate that the Veteran's PTSD symptoms may have worsened since the last VA examination, which was over five years ago in March 2010.  

When VA last examined the Veteran for compensation purposes in March 2010, the examiner found that the Veteran had good impulse control and he was able to maintain minimum personal hygiene.  The Veteran was cooperative and exhibited no inappropriate behavior.  He had good impulse control and there was no problem with activities of daily living.  On Axis V, the report recorded a global assessment of functioning score of 53, which reflects that he had moderate symptoms or moderate difficulty in social or occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  The examiner at that time opined that the PTSD had affected the Veteran's overall functioning in a moderate manner.  That report indicated that the Veteran was not currently receiving any treatment for his PTSD.  

In a June 2015 brief, the Veteran's representative argued that the case should be remanded for a new VA examination.  The foregoing reflects a possible worsening of the Veteran's PTSD since the last examination in March 2010.  If a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the foregoing, a new examination should be scheduled to evaluate the current severity of the Veteran's service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Given that the claim for TDIU is inextricably intertwined with the claim for a higher initial disability rating for PTSD, these claims must be adjudicated together.  Further, in the second June 2012 statement from Dr. Crandall, she stated that the Veteran cannot be a productive member in a working environment and cannot work from home.  She discussed the severity of the Veteran's PTSD symptoms as well as his other service-connected disabilities as comprising multiple problems that prevent the Veteran from working.   

In light of the remand for examination, and indications in Dr. Crandall's June 2012 statements that the Veteran was presently receiving treatment from her office and from "many other psychiatrists and psychologists," the RO must seek to obtain all available VA or other treatment records not on file and associate any obtained with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical care providers who evaluated or treated him for his PTSD. Request copies of any pertinent private or VA medical records not currently of record from all sources identified, to specifically include any outstanding treatment records from Dr. Crandall; and from Dr. Shaska at the Behavioral Health Clinics, Dr. Gaulier at Psychology Clinics; and Christina Hall, Coordinator of the PTSD Program, all presumably at St. John Macomb-Oakland Hospital.

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional in order to determine the severity of the Veteran's PTSD.  The entire claims file must be made available for review.

The examiner must elicit from the Veteran a narrative of all of the relevant symptoms associated with his PTSD.  The examiner must perform all indicated tests, studies, and mental status examination necessary for a complete evaluation of the service-connected PTSD.  The examiner must identify all of the Veteran's psychiatric symptoms; indicate the frequency, severity, or duration of those symptoms; and opine as to the extent to which the PTSD impacts on the Veteran's ability to work.  

The examiner must comment on the impact of the service-connected PTSD on the Veteran's employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's PTSD, alone or in combination with the Veteran's other service-connected disabilities, render him unable to secure and follow substantially gainful employment.  Note that the Veteran's other service-connected disabilities consist of bronchial asthma; left knee arthritis associated with history of left knee medial collateral ligament tear; degenerative joint disease, lumbosacral spine; history of left knee medial collateral ligament tear; tinnitus; and bilateral high frequency hearing loss.

A complete rationale or explanation must be provided for all opinions reached.

3.  Finally, re-adjudicate the issues on appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

